Citation Nr: 0033413	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  92-16 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether there is clear and unmistakable error in the 
rating decision of August 1981 which denied service 
connection for arteriosclerotic heart disease.

2.  Entitlement to service connection for cardiovascular 
disease.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and a friend


INTRODUCTION

The veteran served on active duty from April 1941 to November 
1945.

This appeal arises from decisions of the New York, New York, 
Regional Office (RO).  The claim for service connection for 
cardiovascular disease arises from a rating decision of 
September 1990.  The issues concerning whether new and 
material evidence has been received to reopen claims for 
service connection for bilateral knee and neck disabilities 
arise from a rating decision of December 1990.  The claim 
concerning whether there is clear and unmistakable error in 
the August 1981 rating decision arises from a hearing 
officer's decision of June 1992.  In May 1999, the Board 
denied each of these claims, and in October 1999 the Board 
denied reconsideration of the May 1999 decision.  The 
appellant appealed, and in October 2000, the United States 
Court of Appeals for Veterans Claims vacated the Board's 
decision due to the death of the veteran.  


FINDINGS OF FACT

While on appeal to the United States Court of Appeals for 
Veterans Claims the veteran died.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim. 38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veteran's claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Hence, 
this appeal has become moot by virtue of the death of the 
veteran and the claims must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A § 7104(a); 38 C.F.R. § 20.1302 
(2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2000).  The Board, however, takes this opportunity 
to note that in November 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 which eliminated 
any duty requiring that the appellant submit a well grounded 
claim, and heightened the duty to assist and notice burdens 
of the Department.  See, Veterans Claims Assistance Act of 
2000, Pub. L. 106-475, 114 Stat. 2096 (2000).


ORDER

The appeal is dismissed.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

